Name: Commission Regulation (EC) No 248/94 of 3 February 1994 adjusting the codes for certain products listed in Article 1 of and certain Annexes to Council Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 4. 2. 94 Official Journal of the European Communities No L 31 /3 COMMISSION REGULATION (EC) No 248/94 of 3 February 1994 adjusting the codes for certain products listed in Article 1 of and certain Annexes to Council Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedures for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products ('), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2505/92 of 14th July 1992 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) contains the combined nomenclature currently in force ; Whereas a number of codes in Article 1 of and certain Annexes to Council Regulation (EEC) No 426/86 (4), as last amended by Regulation (EEC) No 1 569/92 (*), no longer correspond to those in the present combined nomenclature ; whereas the said Article and Annexes must be amended accordingly ; Whereas this opportunity should also be taken to rectify a printing error introduced into part B of Annex I by Council Regulation (EEC) No 2247/88 of 19 July 1988 amending Annex I to Regulation (EEC) No 426/86 (6) ; Whereas this Regulation should be made applicable as from the date of entry into force of Regulation (EEC) No 2505/92 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION Article 1 Regulation (EEC) No 426/86 is hereby amended as follows : 1 . In Article 1 'and olives falling within subheading 2001 90 90' is replaced by 'and olives falling within subheading 2001 90 65'. 2 . In Annex I, part B the text    Containing added sugar, in immediate packings of a net content exceeding 1 kg    Other :     Sour cherries (Prunus cerasus): _____ Unstoned      Other     Other cherries :      Unstoned Other' ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 is replaced by the following text : 0811 90 75 0811 90 80    Cherries : Sour cherries (Prunus cerasus):      Unstoned      Other     Other :      Unstoned      Other'. (') OJ No L 34, 9 . 2. 1979, p. 2. 0 OJ No L 312, 27. 10 . 1989, p. 5. 0 OJ No L 267, 14. 9. 1992, p. 1 . (4) OJ No L 49, 27. 2. 1986, p . 1 . (5) OJ No L 166, 20. 6 . 1992, p. 5. (6) OJ No L 198 , 26. 7. 1988 , p. 21 . No L 31 /4 Official Journal of the European Communities 4. 2. 94 3. In Annex IV, the text : 'ex 0811 90 10 ex 0811 90 30 ex 0811 90 90 Cherries, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweete ­ ning matter'. is replaced by the following : Cherries, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweete ­ ning matter'. 'ex 0811 90 10 ex 0811 90 30 0811 90 75 08 1 1 90 80 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1994. For the Commission Rene STEICHEN Member of the Commission